Citation Nr: 1638622	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-18 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-operative status repair right medial collateral ligament of the knee.

2.  Entitlement to an initial rating in excess of 10 percent for traumatic arthritis with decreased flexion and pain of the right knee.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disabilities.

4.  Entitlement to service connection for bilateral carpal tunnel syndrome. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and December 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied a claim for a rating in excess of 10 percent for post-operative status repair right medial collateral ligament of the knee, and service connection for a left knee disorder and bilateral carpal tunnel syndrome, respectively.  

During the appeal, in a March 2010 rating decision, the RO granted service connection and a separate 10 percent rating for traumatic arthritis with decreased flexion and pain right knee, as associated with the post-operative status, repair right medial collateral ligament of knee, effective from January 2, 2009, the date of claim for increase in rating for the right knee disability.

In November 2013 the Board remanded the Veteran's increased rating claims for further development and such now returns for further appellate review.

Following the issuance of the December 2013 supplemental statement of the case, in a January 2014 communication, the Veteran submitted a statement requesting that records from January 23, 2014, be obtained.  Thereafter, VA treatment records dated from August 2012 to March 2014 were obtained.  While such were not considered by the Agency of Original Jurisdiction (AOJ) in the first instance, the Veteran submitted a waiver of such review in connection with his request for VA to obtain the records.  38 C.F.R. § 20.1304(c) (2015).   

In addition to a paper claims file, this appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's April 2010 substantive appeal (VA Form 9), which perfected his appeal of his increased rating claims, he did not request a Board hearing.  However, in his May 2014 substantive appeal (VA Form 9), which perfected his appeal of his service connection claims, he indicated that he wished to testify at a Board hearing before a Veterans Law Judge sitting at the RO.  He further indicated that he wished to appeal all issues listed on the statement of the case and any supplemental statement of the case, and specifically argued that he desired service connection for his claimed disorders as well as an increase in the ratings assigned for his right knee disabilities.  

Thereafter, in an October 2015 statement, the Veteran withdrew his request for a Board hearing and requested that his case be forwarded to the Board for a decision.  However, in letters sent in November 2015, February 2016, May 2016, and August 2016, the Veteran was advised by the RO that he remained on the list of individuals awaiting an in-person Board hearing.  Thereafter, in September 2016, the Veteran requested a Board video-conference hearing in regard to his appeal.  His representative thereafter submitted a motion to remand the Veteran's case for a Board video-conference hearing.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran his requested Board video-conference hearing.  38 C.F.R. §§ 20.700, 20.702, 20.704 (2015).




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




